Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 8-18, and 20 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnuvajhala (U.S. Patent Pub. No. 2014/0350855) in view of Casanova et al. (U.S. Patent Pub. No. 2015/0356498).

Regarding claims 1, 9, and 13, Vishnuvajhala teaches a method, comprising: a communication device capable of communicating with a parking lot controller (fig. 16, ref. num 2030 and 2040); a database capable of storing data (fig. 1, ref. num 142); and a processor capable of controlling the communication device and accessing the database (fig. 16, ref. num 2010), the processor capable of performing operations comprising: obtaining, by a processor of a computing apparatus, sensor data regarding a parking lot from a parking lot controller (paragraph 0050-0051), wherein the sensor data is collected by one or more sensors associated with the parking lot and indicates one or more occupied spaces in the parking lot and one or more unoccupied spaces in the parking lot (fig. 2 and 3 and paragraph 0048-0049); analyzing, by the processor, the sensor data (paragraph 0048); receiving, by the processor from a client, a request for assistance with parking at the parking lot (paragraph 0068); and providing, by the processor to the client, information on a location and status of a space in the parking lot, a path to the space, or both (paragraph 0070 and 0079).
Vishnuvajhala does not teach performing, by the processor, data analytics on a parking lot management system using the sensor data; providing, by the processor to the parking lot controller, a recommendation associated with efficiency and revenue of the parking lot based on a result of the data analytics.
Casanova et al. teaches performing, by the processor, data analytics on a parking lot management system using the sensor data (0123); providing, by the processor to the parking lot controller, a recommendation associated with efficiency and revenue of the parking lot based on a result of the data analytics (paragraph 0124).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine using analytics to recommend efficiency and revenue improvements, as taught by Casanova et al., with the method of Vishnuvajhala  It would have been obvious for such modifications because maximizing profits is desirable for businesses to succeed. 

Regarding claims 2 and 15, Vishnuvajhala as modified by Casanova et al. teaches wherein the obtaining of the sensor data comprises receiving the sensor data from the parking lot controller in real-time or periodically (see paragraph 0051 of Vishnuvajhala) via an encrypted communication channel (see paragraph 0066 of Casanova et al.).

Regarding claims 3, 10, and 14, Vishnuvajhala as modified by Casanova et al. teaches further comprising: establishing, by the processor, the encrypted communication channel with the parking lot controller prior to the receiving of the sensor data from the parking lot controller (see paragraph 0066 of Casanova et al.).

Regarding claims 4 and 16, Vishnuvajhala teaches wherein the receiving of the request from the client comprises receiving the request from an autonomous vehicle or a user device operated by a human user (paragraph 0127-0129).

Regarding claims 5, 11, and 17, Vishnuvajhala as modified by Casanova et al. teaches wherein the providing of the information comprises: authenticating the request from the client; and granting permission to the client to access the information upon a positive result of the authenticating, wherein the permission is denied upon a negative result of the authenticating (see paragraph 0074 of Casanova et al., authentication techniques are well known to allow access if authenticated and deny access if not authenticated).

Regarding claims 6 and 18, Vishnuvajhala teaches wherein the providing of the information comprises providing the information to the client in a format readable by an autonomous vehicle (paragraph 0127).

Regarding claims 8 and 20, Vishnuvajhala teaches further comprising: storing, by the processor, the sensor data in a database (paragraph 0041).

Regarding claim 12, Vishnuvajhala teaches wherein the receiving of the information comprises receiving the information in a format readable by an autonomous vehicle (paragraph 0127-0129).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433